Case 19-61608-grs        Doc 634      Filed 06/10/20 Entered 06/10/20 12:29:44                 Desc Main
                                      Document     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF KENTUCKY
                                 LONDON DIVISION

IN RE:                                                                    Chapter 11

AMERICORE HOLDINGS, LLC; et al1                                           Case No. 19-61608-grs


DEBTORS                                                                    Jointly Administered

                                              Honorable Gregory R. Schaaf
______________________________________________________________________


    NOTICE OF SERVICE OF RESPONSES TO DISCOVERY PROPOUNDED BY
         COMMONWEALTH OF PENNSYLVANIA TO PENN MED, LLC

        Comes now Penn Med, LLC, a secured Creditor in this matter, by and through its

undersigned counsel, and hereby gives notice that it has prepared and served its

Responses to the Commonwealth of Pennsylvania’s First Set of Interrogatories to Penn

Med, LLC and to the Commonwealth of Pennsylvania’s First Set of Requests for

Admission to Penn Med, LLC by service upon Jason L. Swartley, Chief Deputy Attorney

General, Pennsylvania Office of Attorney General, 15th Floor, Strawberry Square,

Harrisburg, Pennsylvania 17120 on June 9, 2020.


     Copies of such discovery responses have not been filed in the record of this Action.




1
        The Debtors in these Chapter 11 cases are (with the last four digits of their federal identification
numbers in parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore
Health Enterprises, LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real
Estate, LLC (8799); Ellwood Medical Center Operations, LLC (5283); Pineville Medical Center, LLC
(9435); Izard County Medical Center, LLC (3388); Success Healthcare 2, LLC (8861); St. Alexius
Properties, LLC (4610); and St. Alexius Hospital Corporation # 1 (2766).
Case 19-61608-grs    Doc 634   Filed 06/10/20 Entered 06/10/20 12:29:44   Desc Main
                               Document     Page 2 of 3



Dated this 10th day of June 2020.


                                       Respectfully submitted,



                                       /s/ John T. Hamilton
                                       John T. Hamilton, Esq. (Bar No. 28127)
                                       GESS, MATTINGLY & ATCHISON, P.S.C.
                                       201 West Short Street, Suite 102
                                       Lexington, Kentucky 40507
                                       Phone: (859) 252-9000
                                       E-mail: jhamilton@gmalaw.com
                                       Counsel for Penn Med, LLC.

                                       -and-



                                       /s/ Jeffrey P. Myers
                                       Jeffrey P. Myers, Esq.
                                       MYERS LAW GROUP, LLC
                                       17025 Perry Highway
                                       Warrendale, PA 15086
                                       Phone: 724-778-8800
                                       E-mail: jeffrey@jpmyerslaw.com
                                       Counsel for Penn Med, LLC




                                          2
Case 19-61608-grs     Doc 634   Filed 06/10/20 Entered 06/10/20 12:29:44     Desc Main
                                Document     Page 3 of 3



                                CERTIFICATE OF SERVICE

              I hereby certify that a copy of the foregoing was served this 10th day of

June, 2020, electronically to the following:

John L. Daugherty on behalf of U.S. Trustee
john.daugherty@usdoj.gov

Bradley M. Nerderman on behalf of U.S. Trustee
Bradley.Nerderman@usdoj.gov

Carl L. Fox cfox@glassratner.com

Tiffany Payne Geyer on behalf of Americore Holdings, LLC and Trustee Carol L. Fox
tpaynegeyer@bakerlaw.com

Elizabeth A. Green on behalf of Trustee Carol L. Fox
egreen@bakerlaw.com

Jimmy D. Parrish on behalf of Trustee Carol L. Fox
Jparrish@bakerlaw.com


                                                       /s/ John T. Hamilton
                                                       Counsel for Penn Med, LLC




                                               3
